 



EXHIBIT 10.57
AMENDMENT NO. 4 TO
PATENT AND TECHNOLOGY LICENSE AGREEMENT
DATED JULY 31, 1994
     This is AMENDMENT NO 4 effective this 1st day of August
                     , 2006, to the Patent and Technology License Agreement
dated July 20, 1994 (as amended, the AGREEMENT) is between THE BOARD OF REGENTS
OF THE UNIVERSITY OF TEXAS SYSTEM (BOARD), an agency of the State of Texas, on
behalf of THE UNIVERSITY OF TEXAS M. D. ANDERSON CANCER CENTER (MDA), located at
1515 Holcombe Boulevard, Houston, Texas 77030, and INTROGEN THERAPEUTICS, INC, a
Texas corporation, located at 301 Congress Avenue, Suite 1850, Austin, Texas
78701 (LICENSEE).
RECITALS

A.   BOARD is the owner of several new inventions (collectively, these new
inventions are referred to as Technologies Numbered 28-36).   B.   LICENSEE is
interested in developing and commercializing new technologies directed to the
treatment of cancel, and other threatening diseases, to which end LICENSEE, MDA
and BOARD entered into the AGREEMENT noted hereinabove.   C.   LICENSEE wishes
to add Technologies Numbered 28-36 under PATENT RIGHTS as defined in Section 2.3
of the AGREEMENT.   D.   And, BOARD wishes to grant LICENSEE rights to
Technologies Numbered 28-36 to promote its practical development for the benefit
of the MDA’s patients and for the benefit of the people of the state of Texas.

NOW, THEREFORE, in consideration for the mutual covenants contained herein, the
sufficiency of which is hereby acknowledged, the parties hereby agree to the
following:

1.   Revised Attachment A to the AGREEMENT is hereby deleted in its entirety and
replaced with the Attachment A for AMENDMENT NO. 4 (attached hereto).   2.   The
definitions set forth in the AGREEMENT shall apply in this AMENDMENT NO. 4,
except to the extent that a definition herein is specific to this AMENDMENT NO.
4.   3.   The terms and provisions of the AGREEMENT shall remain in full force
and effect, provided, however, that in the event of a conflict in the terms and
conditions between this AMENDMENT NO. 4 and the AGREEMENT, AMENDMENT NO. 4 shall
prevail.   4.   Together, this AMENDMENT NO. 4 and the AGREEMENT constitute the
entire agreement between the parties in connection with the subject matter
hereof and supersedes all prior and contemporaneous agreements, understandings,
negotiations and discussions, whether oral or written, of the parties.

 



--------------------------------------------------------------------------------



 



Introgen Therapeutics, Inc. Amendment No. 4
Page 2
     IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representatives to execute this AMENDMENT NO. 4.



      THE BOARD OF REGENTS FOR THE UNIVERSITY OF TEXAS SYSTEM
 
   
By:
  /s/ John Mendelsohn, M. D.
 
   
 
  John Mendelsohn, M. D.
 
  President
 
  M. D. Anderson Cancer Center
 
   
Date:
   8/1/06
 
   
 
    THE UNIVERSITY OF TEXAS M. D. ANDERSON CANCER CENTER
 
   
By:
  /s/ Leon Leach
 
   
 
  Leon Leach
 
  Executive Vice President
 
  M. D. Anderson Cancer Center
 
   
Date:
   7/26/06
 
   
 
    APPROVED AS TO CONTENT:
 
   
By:
  /s/ Christopher C. Capelli, M. D.
 
   
 
  Christopher C. Capelli, M. D.
 
  Vice President, Technology Transfer
 
   
Date:
   6.15.06
 
   

(SIGNATURE) [d40790d4079091.gif]

      INTROGEN THERAPEUTICS, INC
 
   
By:
  /s/ David G. Nance
 
   
 
  David G. Nance
 
  President and CEO
 
   
Date:
  May 22, 2006
 
   

(SIGNATURE) [d40790d4079090.gif]





--------------------------------------------------------------------------------



 



Introgen Theraputics, Inc. Amendment No. 4
Page 3
ATTACHMENT A
AMENDMENT NO. 4
[*]
[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 